          Case 1:14-cv-01242-RCL Document 78 Filed 03/25/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 JUDICIAL WATCH, INC.,

                    Plaintiff,

         v.                                           Civil Action No. 14-cv-1242 (RCL)
 UNITED STATES DEPARTMENT OF STATE,

                    Defendant.




MOTION BY NON-PARTIES HEATHER SAMUELSON AND JACOB SULLIVAN FOR
A PROTECTIVE ORDER SEALING THE AUDIOVISUAL RECORDINGS OF THEIR
                          DEPOSITIONS
        Pursuant to this Court’s order of January 15, 2019, Judicial Watch will depose Mr. Jacob

Sullivan and Ms. Heather Samuelson on April 16 and June 13, 2019 respectively. These non-

parties move this Court for a protective order sealing the audiovisual recordings of their

depositions to protect their privacy and prevent the manipulation of their voice or image. Because

each understands and appreciates the importance of dissemination of information to the public,

neither opposes the release of his or her written transcript. This limited protective order will

therefore strike an appropriate balance between serving both the public’s right to know and the

non-parties’ right to privacy.

                                         ARGUMENT

       Upon showing of good cause, courts may issue protective orders to prevent a party or other

individual from suffering “annoyance, embarrassment, oppression, or undue burden.” Fed. R. Civ.




                                                1
           Case 1:14-cv-01242-RCL Document 78 Filed 03/25/19 Page 2 of 8



P. 26(c)(1).1 Good cause exists when an individual demonstrates that disclosure of particular

information could lead to injury or embarrassment. See Campbell v. U.S. Dep’t of Justice, 231 F.

Supp. 2d 1, 7 (D.D.C. 2002). Courts must balance the public’s interest in garnering information

from the litigation against the “residual privacy rights” of those swept up in the discovery process.

Apple iPod iTunes Antitrust Litig., 75 F. Supp. 3d 1271, 1273-74 (N.D. Cal. 2014) (internal

quotations omitted); New York v. Microsoft Corp., 206 F.R.D. 19, 22 (D.D.C. 2002) (“Rule 26(c)

appears to balance the public's interest in open proceedings against an individual's private interest

in avoiding ‘annoyance, embarrassment, oppression, or undue burden or expense.’”). Because

trial courts are “in the best position to weigh fairly the competing needs and interests of parties

affected by discovery,” the federal rules afford them “substantial latitude” in fashioning protective

orders. Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984)

    I.   Public Interests Do Not Warrant Release Of The Video

         Dissemination of pertinent information to the public will be well-served by the publication

of Ms. Samuelson’s and Mr. Sullivan’s written transcripts, the release of which neither opposes.

It is the transcript itself that informs the public of facts from this case; dissemination of the

audiovisual recording, however, will not provide the public with additional pertinent information.

See Felling v. Knight, No. IP01-0571-C-T/G, 2001 WL 1782360, at *3 (S.D. Ind. Dec. 21, 2001)

(“The practice of sealing videotapes of depositions has been approved of in several high-profile

cases where the written depositions have been released to the public.”).




1
        Pursuant to this District’s Local Rule 7(m) and Federal Rule of Civil Procedure 26(c), counsel for
non-party deponents Heather Samuelson and Jacob Sullivan conferred with counsel for the parties in an
attempt to resolve this matter without the Court’s intervention. Judicial Watch opposes this motion, and
the U.S. Department of State takes no position. Having been unable to reach a consensus with the parties,
Ms. Samuelson and Mr. Sullivan seek relief from the Court.

                                                    2
         Case 1:14-cv-01242-RCL Document 78 Filed 03/25/19 Page 3 of 8



       Apple is instructive both on the issue of public interest and on potential harm. There,

Plaintiffs had deposed Steve Jobs, the former CEO of Apple, six months prior to his death. 75 F.

Supp. 3d at 1273. During the trial three years later, clips of Jobs’s deposition were played for the

jury, though only the testimony, and not the clips, were made available to news media. Id. Despite

having “no evidence that the news media intend[ed] to use the video for improper purposes,” the

court denied a motion for the media to copy the video clips because the gain to public knowledge

from release of the recordings was minimal given that the “‘transcript has been widely distributed

and publicized.’” Id. at 1276 (quoting United States v. McDougal, 103 F.3d 651, 658 (8th Cir.

1996)). The court also acknowledged that privacy rights and the potential for other harassment

cautioned against release. Id. at 1274, 1276.

       The Court here should follow the reasoning in Apple. Given that the privacy interests and

avoidance of potential manipulation of the recording of a deceased deponent outweighed the

potential benefit to the public, it would also be the case here. The specter of improper use of the

recordings for harassment or embarrassment is far more concrete given that Ms. Samuelson and

Mr. Sullivan would have to bear witness to the potential manipulation of their recordings.

Dissemination of these recording would serve only to sensationalize a case and a topic that have

already garnered significant public attention. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

603 (1978) (allowing all records to be publicly released without the exercise of discretion could

make the court a partner in “gratify[ing] private spite or promot[ing] public scandal”) (internal

citations and quotations omitted).

 II.   Deposition Recordings Are Not Intended For Public Consumption

       The principal purpose of recorded depositions is to provide the factfinder with a superior

manner to judge the credibility and demeanor of a witness. The federal rules were “amended to



                                                 3
          Case 1:14-cv-01242-RCL Document 78 Filed 03/25/19 Page 4 of 8



permit videotaped depositions as a matter of routine in recognition of the fact that videotapes are

a means of presenting deposition testimony to juries that is superior to readings from cold, printed

records. It was not intended to be a vehicle for generating content for broadcast and other media.”

Paisley Park Enters., Inc. v. Uptown Prods., 54 F. Supp. 2d 347, 349 (S.D.N.Y. 1999) (emphasis

added); see also United States v. Tunnell, 667 F.2d 1182, 1188 (5th Cir. 1982) (“The videotape

made it possible for the trial court to gauge [the witness’s] attitude more accurately than would

have been possible with just a cold deposition record . . . The trial judge was able to note [the

witness’s] attitude reflected by his motions, facial expressions, demeanor, and voice inflections.”)

(emphasis added). Moreover, the public does not have an absolute right to recordings of testimony

as the common law right of access to judicial records does not encompass videotape recordings.

Application of Am. Broad. Cos., 537 F. Supp. 1168, 1171-72 (D.D.C. 1982). Following their

depositions, the Court will have access to Ms. Samuelson’s and Mr. Sullivan’s recordings,

permitting it to complete its role as factfinder in this case. With that purpose served, release of

their recordings deviates from the reason for their creation.

III.   The Seal Would Prevent Manipulation Of Ms. Samuelson’s and Mr. Sullivan’s
       Voices And Images

       The release of Ms. Samuelson’s and Mr. Sullivan’s audiovisual recordings carries with it

the potential for embarrassment and undue burden because the video can be easily manipulated by

others with political motivations to do so. Audiovisual recordings are susceptible to a “higher

degree of potential abuse than transcripts” because they can be “spliced and used as ‘sound-bites’

on the evening news” or any other broadcast platform. See, e.g., Felling, 2001 WL 1782360, at

*3; see also Nixon, 435 U.S. at 601 (release of audio recordings would facilitate “distortion through

cutting, erasing, and splicing of tapes”). Parties “are not required to point to a specific portion of

the videos that would be especially damaging if released. Instead, courts have recognized that the

                                                  4
          Case 1:14-cv-01242-RCL Document 78 Filed 03/25/19 Page 5 of 8



specific harm derives from the nature of the video medium itself.” Low v. Trump Univ., LLC, No.

313CV02519GPCWVG, 2016 WL 4098195, at *5 (S.D. Cal. Aug. 2, 2016). Indeed, where

political intrigue in a case’s subject matter runs high, it is “nigh-inevitable” that segments of the

deposition video would appear in news clips, political advertisements, or internet videos. Id.

       There is significant risk that the audiovisual recording of Ms. Samuelson’s and Mr.

Sullivan’s depositions could be used for improper political purposes; Judge Emmet G. Sullivan

recently recognized as much. In a similar FOIA proceeding brought by Judicial Watch related to

Secretary Clinton’s use of a private email address while in office, Judge Sullivan ordered the

permanent seal of the audiovisual recordings of non-party deponents. Finding that public interests

were well served by the publicly available transcripts, Judge Sullivan found that it was

“unnecessary” to make the recordings public as well. Transcript of Oral Argument and Ruling at

67, Judicial Watch v. Dep’t of State, No. 13-cv-001363-EGS (D.D.C. Nov. 16, 2018) (ECF No.

177). He also found that “particularized harm” would befall non-party deponents from the

publication of the recordings: “it's inevitable segments of the depositions would be edited and

taken out of context solely for the purpose of harassing or embarrassing the deponents.” Id. at 70.

       The same result should follow here. Despite the conclusion of the 2016 presidential

election, both Secretary Clinton as well as her use of a private email address continue to be near

the center of American politics. Republican candidates running in competitive districts as recently

as the 2018 election cycle generated political advertisements attacking Secretary Clinton.2 And

the topic of her email continues to draw the ire of prominent Republican politicians, including the



2        Rebecca Shabad and Alex Seitz-Wald, 2018 Campaign: Republicans are running against Hillary
Clinton — again, NBC News (Apr. 1, 2018, 4:45 AM),
https://www.nbcnews.com/politics/elections/2018-campaign-republicans-are-running-against-hillary-
clinton-again-n861261.


                                                 5
         Case 1:14-cv-01242-RCL Document 78 Filed 03/25/19 Page 6 of 8



President himself.3 Indeed, the Plaintiff itself seems intent on using the depositions for improper

political purposes; it is already publicizing the upcoming depositions, at the same time imploring

viewers to donate to the Plaintiff.4 The deposition videos of Ms. Samuelson and Mr. Sullivan

would only provide further fodder and footage for political messaging and fundraising. Just as

with State Department career civil servants, the risk runs high that Ms. Samuelson’s and Mr.

Sullivan’s videos would be manipulated solely for political purposes designed to harass these

private citizens and non-parties to this case. See Def.’s Mot. for Protective Order at 6 (ECF No.

71) (“Further, the risk that any audio or video may be edited or otherwise manipulated once

released to the detriment of the deponent is especially high here, given the notoriety surrounding

former Secretary Clinton’s use of a private email server.”)

                                        CONCLUSION

       The very susceptibility of audiovisual recordings to manipulation or abuse cautions against

releasing any portion of Ms. Samuelson’s and Mr. Sullivan’s deposition recordings. For these

reasons, the Court should issue a protective order sealing the audiovisual recordings of their

upcoming depositions.


Dated: March 25, 2019                                Respectfully submitted,


                                                     /s/ Beth A. Wilkinson
                                                     Beth A. Wilkinson (D.C. Bar No. 462561)

3
         Philip Rucker, Anton Troianovski, Seung Min Kim, Trump hands Putin a diplomatic triumph by
casting doubt on U.S. intelligence agencies, The Washington Post (July 16, 2018),
https://www.washingtonpost.com/politics/ahead-of-putin-summit-trump-faults-us-stupidity-for-poor-
relations-with-russia/2018/07/16/297f671c-88c0-11e8-a345-
a1bf7847b375_story.html?noredirect=on&utm_term=.0c8ff38cc069 (quoting the President as saying “I
think it’s a disgrace that we can’t get Hillary Clinton’s 33,000 emails”)
4
         Judicial Watch YouTube channel, TEN Witnesses Scheduled for Sworn Testimony to Judicial
Watch         Attorneys    on      Clinton     Email       Scandal,     Mar.      4,      2019,
https://www.youtube.com/watch?v=4qKkCR2TUnY (including a link with “Donate Today!” directly
below the video).

                                                6
Case 1:14-cv-01242-RCL Document 78 Filed 03/25/19 Page 7 of 8



                                  Alexandra M. Walsh (D.C. Bar No. 490484)
                                  Brian L. Stekloff (D.C. Bar No. 486405)
                                  WILKINSON WALSH + ESKOVITZ LLP
                                  2001 M Street NW
                                  Tenth Floor
                                  Washington, D.C. 20036
                                  Telephone: (202) 847-4000
                                  Facsimile: (202) 847-4005
                                  bwilkinson@wilkinsonwalsh.com
                                  awalsh@wilkinsonwalsh.com
                                  bstekloff@wilkinsonwalsh.com


                                  Counsel for Heather Samuelson and Jacob
                                  Sullivan




                              7
         Case 1:14-cv-01242-RCL Document 78 Filed 03/25/19 Page 8 of 8



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 25th day of March 2019, a true and correct copy of

the foregoing document was served upon the parties in this case via the Court’s electronic filing

system and is available for viewing and downloading from the ECF system.



Dated: March 25, 2019                               By:    /s/ Beth A. Wilkinson
                                                           Beth A. Wilkinson




                                               8
